 USDC IN/ND case 3:20-cv-00490-JD-MGG document 4 filed 07/29/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 WILLIE R. LEE,

                Petitioner,

                       v.                            CAUSE NO. 3:20-CV-490-JD-MGG

 WARDEN,

                Respondent.

                                  OPINION AND ORDER

       Willie R. Lee, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP 20-03-0032) at the Indiana State Prison in

which a disciplinary hearing officer (DHO) found him guilty of possession of an

electronic device in violation of Indiana Department of Correction Offense B-207.

Following a disciplinary hearing, he was sanctioned with a loss of thirty days earned

credit time and a demotion in credit class. Pursuant to Section 2254 Habeas Corpus Rule

4, the court must dismiss the petition “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.”

       Lee argues that he is entitled to habeas relief because the Due Process Clause was

violated when he was not charged with the offense until a month after it occurred. The

offense allegedly occurred on March 1, 2020, and he did not receive notice until March

24, 2020. Habeas corpus relief can only be granted for “violation[s] of the Constitution

or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Lee has a due process right

to advance written notice of the charges against him. Wolff v. McDonnell, 418 U.S. 539,
 USDC IN/ND case 3:20-cv-00490-JD-MGG document 4 filed 07/29/20 page 2 of 3


563-73 (1974). However, he does not have a due process right to receive that notice

within a particular time frame. The delay in notice here – a mere 24 days – is not so

great as to deprive Lee of due process of law. See U. S. ex rel. Houston v. Warden,

Stateville Corr. Ctr., 635 F.2d 656, 659 (7th Cir. 1980)(two month delay in informing

prisoner of charges is not sufficient to deny due process of law.)

       To the extent that Lee may be alleging that the delay violated state law or a

prison policy, that is not a basis for habeas relief. Estelle v. McGuire, 502 U.S. 62, 68 n.2

(1991) (“state-law violations provide no basis for federal habeas relief”). See also Hester v.

McBride, 966 F. Supp. 765, 775 (N.D. Ind. 1997) (violation of prison policy in disciplinary

proceeding could not support grant of habeas relief, since federal habeas court “does

not sit to correct any errors of state law”).

       Because it is clear from the petition and attached exhibits that Lee is not entitled

to habeas relief, the petition must be denied. If Lee wants to appeal this decision, he

does not need a certificate of appealability because he is challenging a prison

disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009).

However, he may not proceed in forma pauperis on appeal because I find pursuant to

28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the petition pursuant to Section 2254 Habeas Corpus Rule 4;

       (2) DIRECTS the clerk to enter judgment and to close this case; and

       (3) DENIES Willie R. Lee leave to proceed in forma pauperis on appeal.

       SO ORDERED on July 29, 2020


                                                2
USDC IN/ND case 3:20-cv-00490-JD-MGG document 4 filed 07/29/20 page 3 of 3


                                        /s/JON E. DEGUILIO
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                    3
